DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                  KHALIL MAXIMILIAN WASHINGTON,
                             Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D19-2794

                            [January 20, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Bernard I. Bober, Judge; L.T. Case No. 17-013313-
CF10A.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Matthew Steven
Ocksrider, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Affirmed. See St. Louis v. State, 985 So. 2d 16 (Fla. 4th DCA 2008);
Armstrong v. State, No. 1D20-498, 2020 WL 6126973, at *1 (Fla. 1st DCA
Oct. 19, 2020) (explaining that the trial court did not violate a defendant’s
Sixth Amendment rights in departing from the statutory maximum
sentence, because section 775.084, Florida Statutes, authorized the court
to impose an enhanced sentence on the basis of the defendant’s prior
felony convictions, and not based on findings of fact).

WARNER, CONNER and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.